On Rehearing.
DAWKINS, J.
“In lieu of” does not mean the same as “in default of”; the first is taken from the French language, and means “in place of” or “instead of”; while the second is English, and as used in criminal statutes, is equivalent to Saying, in case of failure to perform one penalty, another shall attach. In the present case or others, where the words “in lieu of” are used, the discretion is that of the court; whereas, in those where “in default of” appears, the discretion is that of the defendant. 4 Words and Phrases, p. 3475.
For the reasons assigned, our former decree is reinstated and made the final judgment of this court.
O’NIELL, J,. adheres to his dissenting opinion.